 Case: 1:20-cv-01980-PAB Doc #: 19 Filed: 03/08/21 1 of 14. PageID #: 1950




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO


 REALEFLOW, LLC                                 CASE NO. 1:20-CV-01980

                              Applicant,
                 -vs-                           JUDGE PAMELA A. BARKER


 STEVEN J. MANRY, JR., et al.,
                                                MEMORANDUM OF OPINION AND
                              Respondents.      ORDER


       Before the Court are Applicant Realeflow, LLC’s Application to Confirm Arbitration Award

(Doc. No. 1) and Respondents Steven Manry’s and Christopher Goff’s Motion to Vacate Arbitration

Award (Doc. No. 11). For the reasons discussed below, Realeflow’s Application to Confirm

Arbitration Award is GRANTED and Manry’s and Goff’s Motion to Vacate Arbitration Award is

DENIED.

I.     Background

       A.     History of Dispute

       This dispute stems from arbitration proceedings between two competing real estate

investment website developers. Applicant Realeflow, LLC (“Realeflow” or “Applicant”) developed

realeflow.com, a proprietary web-based software aimed at prospective real estate investors. (Doc.

No. 11, PageID# 159; see also Doc. No. 16, PageID# 1014.) According to Realeflow, its software

“substantially predates” Respondents’ software in the real estate investment space. (Doc. No. 16,

PageID# 1014.)
Case: 1:20-cv-01980-PAB Doc #: 19 Filed: 03/08/21 2 of 14. PageID #: 1951




       In exchange for using Realeflow’s software, users must agree to be bound by the terms of

Realeflow’s End User License Agreement (“EULA”). (Doc. No. 11, PageID# 159.) The EULA

contains several provisions relevant to the instant dispute:

       2.4 Realeflow LLC intellectual property ownership and restrictions to product
       use. Realeflow LLC shall retain all rights to proprietary application development,
       business and technical methodologies, implementation, business processes and all
       other aspects of Realeflow business, application(s) and services. Under no
       circumstances, will the Customer be permitted to use any Front or Back End Code to
       their advantage (or) the advantage of their partner company’s (or) potential partner
       company’s outside of the intended design and implementation for which the original
       service subscription agreement was executed. The technology and business
       methodologies are proprietary and the sole property of Realeflow LLC. Any
       technology or business replication of any aspect of the application or services provided
       used for the gain of the Customer or above mentioned business partners or for the use
       of any level of a competitive nature regarding these proprietary elements is strictly
       prohibited.

       2.5 Terms and Conditions. The undersigned Customer hereby knowingly and
       specifically agrees to comply with all requirements set forth by Realeflow LLC as to
       how Realeflow will be used including but not limited to the number of users, the
       method and manner in which Realeflow is accessed. It is expressly understood that
       Realeflow is the intellectual property of Realeflow LLC and any attempts to copy,
       duplicate, imitate, share or modify Realeflow will be treated as a patent copyright or
       trademark infringement.

       In each such instance of an infringement upon Realeflow LLC’s patent, copyright or
       trademark on Realeflow shall bear liquidated damages in the amount of $25,000 per
       instance to be paid by the Customer to Realeflow LLC. . . . .

(Doc. No. 11-1, PageID# 179-80.) The EULA further specifies that it is governed by Ohio law and

that “any and all disputes, controversies and claims” arising out of the EULA will be settled by

arbitration. (Id. at PageID# 187.)

       Respondents Steven J. Manry, Jr. and Christopher J. Goff (“Manry and Goff” or

“Respondents”) created their own real estate investment software, known as “REIPro.” (Doc. No.

11, PageID# 159.) REIPro became first commercially available in July 2014. (Id.) According to


                                                   2
Case: 1:20-cv-01980-PAB Doc #: 19 Filed: 03/08/21 3 of 14. PageID #: 1952




Realeflow, Respondents signed up for Realeflow accounts in early 2015. (Doc. No. 1, PageID# 2.)

In the process of signing up for Realeflow accounts, Respondents clicked a checkbox, assenting to

the terms of Realeflow’s EULA. (Doc. No. 11, PageID# 160; see also Doc. No. 16, PageID# 1014.)

       Realeflow contends that Respondents accessed Realeflow’s software to copy and

misappropriate various aspects of Realeflow’s software to develop REIPro. (Doc. No. 1, PageID#

2.) Realeflow believes that REIPro featured “numerous substantial similarities to Realeflow.” (Id.)

Respondents maintain that they signed up for the Realeflow software to support “their separate

business of purchasing and selling real estate properties,” but concede that they also conducted

“competitive intelligence” on Realeflow’s software capabilities. (Doc. No. 11, PageID# 160.)

        In September 2018, Realeflow, convinced that Respondents had copied Realeflow’s own

website design and layout, initiated an arbitration proceeding against Manry and Goff. (Doc. No. 16,

PageID# 1013.) Realeflow alleged that Respondents violated its EULA by repeatedly accessing

Realeflow to copy its software design features for their competitive benefit. (Doc. No. 11, PageID#

159; see also Doc. No. 16, PageID# 1014-15.)

       After approximately a year and a half of written discovery, the Arbitrator and parties engaged

in a three day, in-person evidentiary hearing from February 25 – 27, 2020. (Doc. No. 16, PageID#

1013.) The parties submitted hundreds of exhibits into evidence, presented competing expert

testimonies, and, after the hearing concluded, submitted and exchanged initial post-hearing briefs on

April 27, 2020, and reply post-hearing briefs on May 18, 2020. (Id.)




                                                 3
    Case: 1:20-cv-01980-PAB Doc #: 19 Filed: 03/08/21 4 of 14. PageID #: 1953




         B.      The Arbitrator’s Decision

         After reviewing the exhibits, testimony, and post-hearing briefing from both parties, the

Arbitrator awarded $1.75 million in liquidated damages to Realeflow on August 13, 2020. 1 (Doc.

No. 6, PageID# 125.) The Arbitrator concluded that Realeflow invested substantial time and money

into developing its web-based software. (Id. at PageID# 110-11.) The Arbitrator further concluded

that there was “overwhelming circumstantial evidence” that Respondents upgraded their own

software based on ideas that they copied from Realeflow’s website. (Id. at PageID# 112.)

         The Arbitrator then considered and rejected Respondents’ argument that copyright law

applied to the dispute. The Arbitrator disagreed with Respondents’ attempt to “cast this dispute as

one claiming copyright infringement,” referring to Respondents’ copyright infringement argument as

a “straw-man position.” (Id.) The Arbitrator concluded that § 2.4 of the EULA “sets forth a liability

standard that is significantly broader than copyright law.”               (Id.)   She further noted that the

Respondents failed to address either § 2.4 or the first paragraph of § 2.5, which built on § 2.4’s broad

liability standard. (Id.) According to the Arbitrator, the “combined legal effects” of §§ 2.4 and 2.5

“are (1) any attempt to copy, duplicate, imitate, share or modify any aspect of the Realeflow software

is to be treated under the contract as a wrong on the level of a patent, copyright, or trademark

infringement and (2) shall be subject to the specified liquidated damages multiplier.” (Id. at PageID#

113.) The Arbitrator further concluded that §§ 2.4 and 2.5 “plainly do not mean, as Respondents

urge, that Claimant Realeflow must establish statutory copyright infringement before it can prove

liability under the EULA.” (Id.)



1
 The Arbitrator also awarded Realeflow $42,555.69 in American Arbitration Association (AAA) administrative fees and
expenses and Arbitrator compensation. (Doc. No. 11, PageID# 161; Doc. No. 16, PageID# 1015.) Respondents do not
contest the award of these fees. (Doc. No. 11, PageID# 161.)
                                                        4
 Case: 1:20-cv-01980-PAB Doc #: 19 Filed: 03/08/21 5 of 14. PageID #: 1954




        The Arbitrator concluded that Respondents assented to the terms of Realeflow’s EULA and

were therefore on notice that the EULA prohibited them from copying, duplicating, imitating,

sharing, or modifying Realeflow. (Id. at PageID# 114-16.) Ultimately, the Arbitrator concluded that

Respondents replicated 70 discrete aspects of Realeflow’s website on their own competing website

and that each of these 70 replicated aspects was a prohibited “instance” of contractual “infringement”

under the EULA. (Id. at PageID# 122-24.) The Arbitrator multiplied these 70 instances by the

$25,000 per instance liquidated damages multiplier to arrive at a total liquidated damages award of

$1.75 million. (Id.)

       C.      Procedural Posture

       Realeflow filed its Application to Confirm Arbitration Award on September 2, 2020. (Doc.

No. 1.) Respondents filed their Motion to Vacate Arbitration Award on November 13, 2020, which

the Applicant opposed on December 14, 2020. (Doc. Nos. 11, 16.) Respondents filed a Reply In

Support of their Motion on January 7, 2021. (Doc. No. 18.) Thus, Respondents’ Motion is ripe and

ready for resolution.

II.    Standard of Review

       The Court’s review of arbitration awards is “one of the narrowest standards of judicial review

in all of American jurisprudence.” Lattimer-Stevens Co. v. United Steelworkers of America, AFL–

CIO, Dist. 27, Sub–Dist. 5, 913 F.2d 1166, 1169 (6th Cir. 1990). Under the Federal Arbitration Act,

       there is a presumption that an arbitration award will be confirmed. Andersons, Inc. v.
       Horton Farms, Inc., 166 F.3d 308, 328 (6th Cir. 1998). Courts have only a limited
       role in reviewing arbitration decisions. A decision may be vacated if the arbitrators
       ‘manifestly disregarded the law’. Dawahare v. Spencer, 210 F.3d 666, 669 (6th Cir.
       2000) . . . ; Glennon v. Dean Witter Reynolds, Inc., 83 F.3d 132, 136 (6th Cir. 1996);
       Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Jaros, 70 F.3d 418, 421 (6th
       Cir.1995).”


                                                  5
    Case: 1:20-cv-01980-PAB Doc #: 19 Filed: 03/08/21 6 of 14. PageID #: 1955




Viconsi v. Lehman Bros., Inc., No. 1:02-cv-382, 2006 WL 290520, at *1 (N.D. Ohio Feb. 7, 2006).

         A decision may be vacated if the arbitrator manifestly disregarded the law 2:

         Although the parties have bargained for a resolution by way of arbitration, a blatant
         disregard of the applicable rule of law will not be tolerated. Even so, up to that point
         they must abide by the attributes of the process upon which they have agreed.

         This court has emphasized that manifest disregard of the law is a very narrow standard
         of review. Anaconda Co. v. District Lodge No. 27, 693 F.2d 35 (6th Cir. 1982). A
         mere error in interpretation or application of the law is insufficient. Anaconda, 693
         F.2d at 37-38. Rather, the decision must fly in the face of clearly established legal
         precedent. When faced with questions of law, an arbitration panel does not act in
         manifest disregard of the law unless (1) the applicable legal principle is clearly defined
         and not subject to reasonable debate; and (2) the arbitrators refused to heed that legal
         principle.

         . . . If a court can find any line of argument that is legally plausible and supports the
         award then it must be confirmed. Only where no judge or group of judges could
         conceivably come to the same determination as the arbitrators must the award be set
         aside. Storer Broadcasting Co. v. American Fed’n of Television and Radio Artists, 600
         F.2d 45 (6th Cir.1979); Ainsworth v. Skurnick, 960 F.2d 939, 941 (11th Cir.1992),
         cert. denied, 507 U.S. 915, 113 S.Ct. 1269, 122 L.Ed.2d 665 (1993).

Jaros, 70 F.3d at 421.

III.     Analysis

         Manry and Goff argue that the award should be vacated because the Arbitrator’s decision

amounted to a manifest disregard of the law when the Arbitrator disregarded the plain language of §

2.5 of the EULA and refused to apply well-established principles of copyright law. (Doc. No. 11,

PageID# 163-64.) The Court disagrees. The Court concludes that the plain language of the EULA




2
 In addition to manifest disregard of the law, 9 U.S.C. § 10 (a) sets forth four statutory grounds for vacating arbitration
awards: “(1) where the award was procured by corruption, fraud, or undue means; (2) where there was evident partiality
or corruption in the arbitrators, or either of them; (3) where the arbitrators were guilty of misconduct in refusing to
postpone the hearing, upon sufficient cause shown, or in refusing to hear evidence pertinent and material to the
controversy; or of any other misbehavior by which the rights of any party have been prejudiced; or (4) where the
arbitrators exceeded their powers, or so imperfectly executed them that a mutual, final, and definite award upon the
subject matter submitted was not made.” In this case, Respondents appear to rely only on manifest disregard of the law.
                                                            6
Case: 1:20-cv-01980-PAB Doc #: 19 Filed: 03/08/21 7 of 14. PageID #: 1956




does not require Realeflow to prove copyright infringement to establish a breach of contract.

Therefore, the Arbitrator did not manifestly disregard the law when she declined to apply well-

established principles of copyright law. Accordingly, the Court concludes that Respondents fail to

prove that the Arbitrator displayed manifest disregard of the law. See Federated Dept. Stores, Inc. v.

J.V.B. Indus., Inc., 894 F.2d 862, 866 (6th Cir. 1990).

       As set forth above, manifest disregard of the law “is not an easy standard to meet” because

mere error in the arbitrator’s interpretation or application of the law is insufficient. Marshall v. SSC

Nashville Operating Co., LLC, 686 Fed. App’x 348, 353 (6th Cir. 2017) (citing Jaros, 70 F.3d at

421). Rather, the arbitrator’s decision “must fly in the face of established legal precedent” for the

Court to find manifest disregard of the law. Id. An arbitrator acts with manifest disregard if “(1) the

applicable legal principle is clearly defined and not subject to reasonable debate; and (2) the

arbitrators refused to heed that legal principle.” Id. “Thus, to find manifest disregard a court must

find two things: the relevant law must be clearly defined and the arbitrator must have consciously

chosen not to apply it.” Dawahare v. Spencer, 210 F.3d 666, 669 (6th Cir. 2000) (citing M & C Corp.

v. Erwin Behr GmbH & Co., 87 F.3d 844, 851 n. 3 (6th Cir. 1996)).

       Respondents argue that the Arbitrator disregarded the plain meaning of § 2.5 of the EULA.

Respondents interpret § 2.5 to require Realeflow to establish a copyright infringement against its

intellectual property under the well-established principles of copyright law to establish a breach of

contract claim under the EULA.        (Doc. No. 11, PageID# 165.)         According to Respondents’

interpretation, then, the Arbitrator manifestly disregarded the law when she failed to determine

whether Respondents’ 70 instances of copying rose to the level of statutory copyright infringement.

(Id.) Respondents argue that under the plain language of the EULA, the correct analysis “of what


                                                   7
Case: 1:20-cv-01980-PAB Doc #: 19 Filed: 03/08/21 8 of 14. PageID #: 1957




constitutes an ‘instance’ of copyright infringement” for calculating liquidated damages “should have

commenced with an acknowledgement of the applicable copyright infringement test, followed by use

of that test to determine what qualifies as an ‘instance’ under Section 2.5 of the EULA.” (Id. at

PageID# 167.) Respondents argue that the applicable copyright infringement test has two prongs:

first, the Arbitrator should have determined whether Realeflow owned a valid copyright in the work

at issue, and, second, whether Respondents copied protectable elements of Realeflow’s work. (Id.)

Respondents argue that if the Arbitrator had applied this analysis, the Arbitrator would have

determined that none of the 70 instances of copying were instances of copyright infringement because

none of these 70 instances involved copyrightable elements. (Id. at PageID# 167-68.) According to

Respondents, under their proposed analysis, the Arbitrator would have calculated the liquidated

damages to be no more than $100,000 for four webpages whose overall designs mimicked

Realeflow’s designs. (Id. at PageID# 168.)

       However, Respondents’ arguments disregard the plain language of §§ 2.4 and 2.5 of the

EULA. “Under Ohio law, the interpretation of written contract terms, including the determination of

whether those terms are ambiguous, is a matter of law for initial determination by the court.” Savedoff

v. Access Grp., Inc., 524 F.3d 754, 763 (6th Cir. 2008) (citations omitted); see Ohio Historical Soc’y

v. Gen. Maint. & Eng’g Co., 583 N.E.2d 340, 345 (Ohio Ct. App. 7th Dist. 1989). It is the role of the

court to discern the intent of the parties, which is “presumed to reside in the language they choose to

use in their agreement.” Savedoff, 524 F.3d at 763 (quoting Graham v. Drydock Coal Co., 667 N.E.2d

949, 952 (Ohio 1996)); see United States Fid. & Guar. Co. v. St. Elizabeth Med. Ctr., 716 N.E.2d

1201, 1208 (Ohio Ct. App. 2nd Dist. 1998). “The Court must look to the plain language of the

contract, and only go beyond the plain language of the agreement to determine the rights and


                                                  8
    Case: 1:20-cv-01980-PAB Doc #: 19 Filed: 03/08/21 9 of 14. PageID #: 1958




obligations of the parties if it is ambiguous.” 3 Airlink Commc’ns, Inc. v. Owl Wireless, LLC, No.

3:10-cv-2296, 2011 WL 4376123 at *2 (N.D. Ohio Sept. 20, 2011) (internal citations omitted).

         Construing the plain language of §§ 2.4 and 2.5, the Court finds that the EULA does not

require Realeflow to establish that Respondents engaged in statutory copyright infringement to prove

that Respondents breached the EULA. Accordingly, statutory copyright law does not apply to the

instant dispute. A reading of the plain language of the provision that “any attempt to copy . . .

Realeflow . . . will be treated as a . . . copyright infringement” indicates that any act or effort by a

customer to copy Realeflow will be considered to be a “copyright infringement” under the terms of

the EULA. (Doc. No. 11-1, PageID# 180.) In other words, the plain language of § 2.5 defines a

“copyright infringement” as any instance in which a customer copies Realeflow.

         § 2.5 further provides in relevant part that “[i]n each such instance of an infringement upon

Realeflow LLC’s . . . copyright . . . on Realeflow shall bear liquidated damages in the amount of

$25,000 per instance . . . .” (Id.) In this sentence, the word “instance” refers to the previous

paragraph’s expansive definition of “copyright infringement” under the EULA. (Id.) Reading these

two paragraphs together, § 2.5 unambiguously provides that Realeflow will treat a customer’s attempt

to copy Realeflow as a “copyright infringement” under the EULA, and each instance of such an

infringement is a breach of the EULA, which is subject to liquidated damages in the amount of

$25,000 per instance. (Id.)




3
  “Contractual language is ‘ambiguous’ only where its meaning cannot be determined from the four corners of the
agreement or where the language is susceptible of two or more reasonable interpretations.” Covington v. Lucia, 784
N.E.2d 186, 190 (Ohio Ct. App. 10th Dist. 2003) (citation omitted); see Sec’y of USAF v. Commemorative Air Force, 585
F.3d 895, 900 (6th Cir. 2009).

                                                         9
Case: 1:20-cv-01980-PAB Doc #: 19 Filed: 03/08/21 10 of 14. PageID #: 1959




        Respondents’ insistence that § 2.5 requires Realeflow to prove a “copyright infringement”

under the well-established principles of copyright law ignores the plain meaning of the phrase “will

be treated as a . . . copyright infringement.” (Doc. No. 11, PageID# 180, emphasis added.)

Respondents’ interpretation of § 2.5 impermissibly attempts to replace “will be treated as” with “must

be proven as a . . . copyright infringement.”                The plain language does not support such an

interpretation. The phrase “will be treated as a . . . copyright infringement” unambiguously presumes

that an act of copying Realeflow is a “copyright infringement” under the terms of the EULA. § 2.5

further unambiguously provides that any such instance of “copyright infringement”—as that term is

used in the EULA—is subject to liquidated damages of $25,000 per instance.

        There is no doubt that § 2.5 offers far broader protection to Realeflow against its customers’

acts of copying than statutory copyright law otherwise provides Realeflow against the general

public’s acts of copying. Respondents are correct that, under statutory copyright law, not all copying

is copyright infringement. (Doc. No. 11, PageID# 168.) Indeed, in her decision, the Arbitrator

observed that this dispute presented an “interesting question as to whether a contract, more

specifically, a click-through web site agreement, may assign liability and damages for

misappropriation of intellectual property that, absent the agreement, could be argued to be in the

public domain.” (Doc. No. 6, PageID# 113.) The Arbitrator concluded that, according to her review

of Realeflow’s cited cases 4, a click-through agreement may provide broader protections than those

afforded by copyright law. (Id., citing Bowers v. Baystate Techs., Inc., 320 F.3d 1317, 1326-27 (Fed.

Cir. 2003).) The Arbitrator also noted that Respondents cited no cases to the contrary. (Id.) Based



4
  Realeflow cited two cases in its post-hearing reply brief to the Arbitrator: Bowers v. Baystate Techs., Inc., 320 F.3d
1317 (Fed. Cir. 2003) and ProCD, Inc. v. Zeidenberg, 86 F.3d 1447 (7th Cir. 1996). (See Doc. No. 16-5, PageID# 1816.)
Realeflow cites the same cases again in its Opposition to Respondents’ Motion. (See Doc. No. 16, PageID# 1021-22.)
                                                          10
Case: 1:20-cv-01980-PAB Doc #: 19 Filed: 03/08/21 11 of 14. PageID #: 1960




on the Court’s review of Realeflow’s cases, the Court agrees that the Arbitrator’s conclusion was

appropriate. See Bowers v. Baystate Techs., Inc., 320 F.3d 1317, 1325-27 (Fed. Cir. 2003); see also

ProCD, Inc. v. Zeidenberg, 86 F.3d 1447, 1454-55 (7th Cir. 1996).                            Both cases support the

Arbitrator’s conclusion that a user agreement may provide broader protection than under copyright

law and assign liability and damages for misappropriation of intellectual property that, absent the user

agreement, “could be argued to be in the public domain.” (Doc. No. 6, PageID# 113.) Additionally,

Respondents again offer no cases to the contrary, further bolstering the Court’s conclusion that the

Arbitrator’s decision was appropriate. 5

         Moreover, the plain language of § 2.5 sets out that any copying is to be treated as though it is

copyright infringement. § 2.5 does not restrict its applicability only to instances in which a

misappropriated element is copyrightable under statutory copyright law. The Court may not read

such a requirement into § 2.5’s plain language. Accordingly, the Court concludes that statutory

copyright law does not apply to the instant breach of contract dispute.

         The plain language of § 2.4 further bolsters the Court’s conclusion that statutory copyright

law does not apply here. Under Ohio law, a contract “must be read as a whole, and [it] must be

interpreted in such a manner as to give effect to every provision.” Prudential Ins. Co. of Am. v. Corp.

Circle Ltd., 658 N.E.2d 1066, 1069 (Ohio Ct. App. 8th Dist. 1995); see also Westfield Ins. Co. v.



5
  Respondents’ argument in footnote 2 that Bowers is inapplicable because it addressed preemption under copyright law
is not persuasive. (Doc. No. 11, PageID# 170.) The Bowers court considered whether a “shrink-wrap” user agreement
could prohibit “reverse engineering” of software, a practice permitted under certain exemptions of the Copyright Act.
Bowers, 320 F.3d at 1325-26. The court concluded that applicable case law indicated that the First Circuit “would find
that private parties are free to contractually forego the limited ability to reverse engineer a software product under the
exemptions of the Copyright Act.” Bowers, 320 F.3d at 1325-26. The court concluded that the plain language of the
contract “broadly prohibit[ed] any ‘reverse engineering’ of the subject matter covered by the shrink-wrap agreement” and
that “[t]he shrink-wrap agreements in this case are far broader than the protection afforded by copyright law.” Id. at 1326.
Thus, Bowers is relevant to the extent that Bowers, like the instant dispute, involved a user agreement in which the parties
agreed to a prohibition of behavior that may otherwise be permissible under statutory copyright law.
                                                            11
Case: 1:20-cv-01980-PAB Doc #: 19 Filed: 03/08/21 12 of 14. PageID #: 1961




Galatis, 797 N.E.2d 1256, 1261 (Ohio 2003). The Court agrees with Realeflow’s argument that

Respondents’ interpretation of § 2.5 as requiring Realeflow to prove copyright infringement before

it can establish a breach under the EULA contravenes § 2.4. (Doc. No. 16, PageID# 1019.) § 2.4

prohibits customers from replicating any aspect of Realeflow’s proprietary intellectual property for

customers’ competitive use. (Id.) § 2.4’s prohibition is not limited only to copyrightable material.

(Id.) § 2.4 clearly prohibits “any technology or business replication of any aspect of the application

or services provided.” (Id., emphasis added.) The language plainly does not limit the prohibition to

certain instances of copying. If Realeflow was required to establish that every copying attempt rose

to the level of statutory copyright infringement, then § 2.4’s prohibition of any replication of

Realeflow’s proprietary software would be nullified because, as Respondents note, not all copying

rises to the level of statutory copyright infringement. The Court may not read the EULA in such a

way that nullifies § 2.4’s complete prohibition on any replication of Realeflow’s proprietary

intellectual property. Instead, the Court agrees with Realeflow’s interpretation that § 2.4 prohibits

any replication of Realeflow’s proprietary intellectual property, irrespective of copyrightable status,

and that § 2.5 sets out a mechanism by which instances of such prohibited copying will be treated as

“copyright infringement” under the EULA and subject to liquidated damages. This reading gives

effect to both provisions. Prudential, 658 N.E.2d at 1069.

       Because the Court concludes that the plain language of the EULA does not require Realeflow

to prove statutory copyright infringement to establish a breach of the EULA, the Court concludes that

the Arbitrator did not manifestly disregard the law when she declined to apply copyright law in a

dispute to which it was not relevant. Accordingly, because the Arbitrator did not manifestly disregard

the law when she declined to apply copyright law, the Court need not address Respondents’ remaining


                                                  12
Case: 1:20-cv-01980-PAB Doc #: 19 Filed: 03/08/21 13 of 14. PageID #: 1962




arguments, as they are all derived from Respondents’ assertion that copyright law applies to their 70

instances of copying.

         The Arbitrator construed the plain language of the EULA in concluding that Respondents

copied Realeflow’s proprietary software in 70 discrete instances and that Respondents are subject to

§ 2.5’s liquidated damages provision 70 times over. (Doc. No. 6, PageID# 121-22.) Because

Respondents and Realeflow “agreed to have their disputes settled by an arbitrator, ‘it is the arbitrator’s

view of the facts and of the meaning of the contract that they have agreed to accept. . . . [A]s long as

the arbitrator is even arguably construing or applying the contract and acting within the scope of his

authority, that a court is convinced he committed serious error does not suffice to overturn his

decision.’” Hardy Indus. Tech., LLC v. BJB, LLC, No. 1:12-cv-3097, 2016 WL 7325152, at *7 (N.D.

Ohio Dec. 16, 2016) (quoting United Paperworkers, 484 U.S. at 37-38); see also Jaros, 70 F.3d at

421 (“Yet even a misapplication of well defined and explicit legal principles does not constitute

manifest disregard.”). Respondents fail to establish that the Arbitrator manifestly disregarded the

law. 6




6
  It is unclear whether Respondents explicitly allege that the Arbitrator refused to hear evidence pertinent and material to
the controversy. Respondents cite briefly to 9 U.S.C. § 10(a) at the outset of their Motion and suggest that the Arbitrator’s
characterization of Respondents’ copyright arguments as “inapposite” “appears to be a refusal” to hear evidence pertinent
and material to the controversy. (Doc. No. 11, PageID# 164, 166.) The Court finds to the extent that the Respondents
argue that the Arbitrator refused to “hear evidence pertinent and material to the controversy,” this argument is not
persuasive. The Arbitrator’s decision shows that the Arbitrator considered Respondents’ arguments with respect to
copyright infringement and disagreed. For example, the Arbitrator observes in a footnote that she “disagrees that the
language of the EULA has such a [copyright infringement] requirement and notes that Respondents’ quotation from the
EULA is partial and, therefore, not reflective of its meaning.” (Doc. No. 6, PageID# 110.) The Arbitrator discusses
Respondents’ copyright law arguments again in her analysis of the plain language of §§ 2.4 and 2.5 a few pages later.
(Id. at PageID# 112.) Thus, the Court is convinced that the Arbitrator’s decision demonstrates that Respondents presented
their copyright arguments and that the Arbitrator considered—and rejected—them.
                                                            13
Case: 1:20-cv-01980-PAB Doc #: 19 Filed: 03/08/21 14 of 14. PageID #: 1963




IV.    Conclusion

       For the foregoing reasons, the Court DENIES Respondents’ Motion to Vacate (Doc. No. 11)

and CONFIRMS the arbitration award as sought by Applicant (Doc. No. 1).

       IT IS SO ORDERED.




                                                   s/Pamela A. Barker
                                                  PAMELA A. BARKER
Date: March 8, 2021                               U. S. DISTRICT JUDGE




                                             14
